19-11527-tmd Doc#27-18 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 16 - Notice
      of Substitute Trustees Sale on November 5 2019 dated Octob Pg 1 of 13




                                                             EXHIBIT "16"




                                                                           ATX000256
19-11527-tmd Doc#27-18 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 16 - Notice
      of Substitute Trustees Sale on November 5 2019 dated Octob Pg 2 of 13




                                                                           ATX000257
19-11527-tmd Doc#27-18 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 16 - Notice
      of Substitute Trustees Sale on November 5 2019 dated Octob Pg 3 of 13




                                                                           ATX000258
19-11527-tmd Doc#27-18 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 16 - Notice
      of Substitute Trustees Sale on November 5 2019 dated Octob Pg 4 of 13




                                                                           ATX000259
19-11527-tmd Doc#27-18 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 16 - Notice
      of Substitute Trustees Sale on November 5 2019 dated Octob Pg 5 of 13




                                                                           ATX000260
19-11527-tmd Doc#27-18 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 16 - Notice
      of Substitute Trustees Sale on November 5 2019 dated Octob Pg 6 of 13




                                                                           ATX000261
19-11527-tmd Doc#27-18 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 16 - Notice
      of Substitute Trustees Sale on November 5 2019 dated Octob Pg 7 of 13




                                                                           ATX000262
19-11527-tmd Doc#27-18 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 16 - Notice
      of Substitute Trustees Sale on November 5 2019 dated Octob Pg 8 of 13




                                                                           ATX000263
19-11527-tmd Doc#27-18 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 16 - Notice
      of Substitute Trustees Sale on November 5 2019 dated Octob Pg 9 of 13




                                                                           ATX000264
19-11527-tmd Doc#27-18 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 16 - Notice
     of Substitute Trustees Sale on November 5 2019 dated Octob Pg 10 of 13




                                                                           ATX000265
19-11527-tmd Doc#27-18 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 16 - Notice
     of Substitute Trustees Sale on November 5 2019 dated Octob Pg 11 of 13




                                                                           ATX000266
19-11527-tmd Doc#27-18 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 16 - Notice
     of Substitute Trustees Sale on November 5 2019 dated Octob Pg 12 of 13




                                                                           ATX000267
19-11527-tmd Doc#27-18 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 16 - Notice
     of Substitute Trustees Sale on November 5 2019 dated Octob Pg 13 of 13




                                                                           ATX000268
